                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ALABAMA
                          SOUTHERN DIVISION

DOLGEN CORP, LLC and                        )
DG LOGISTICS, LLC,                          )
    Plaintiffs,                             )
                                            )
v.                                          ) CIVIL ACTION NO. 1:19-01019-N
                                            )
WERNER ENTERPRISES, INC.,                   )
    Defendant.                              )

                                         ORDER

       This action is before the undersigned sua sponte on review of the Court’s

subject matter jurisdiction.1 The Plaintiffs’ complaint (Doc. 1) alleges diversity of

citizenship under 28 U.S.C. § 1332(a) as the sole basis for subject matter jurisdiction

over their causes of action.     See Fed. R. Civ. P. 8(a)(1) (“A pleading that states a

claim for relief must contain a short and plain statement of the grounds for the

court’s jurisdiction…”).2


1 “It is . . . axiomatic that the inferior federal courts are courts of limited jurisdiction.
They are ‘empowered to hear only those cases within the judicial power of the United
States as defined by Article III of the Constitution,’ and which have been entrusted
to them by a jurisdictional grant authorized by Congress.” Univ. of S. Ala. v. Am.
Tobacco Co., 168 F.3d 405, 409 (11th Cir. 1999) (quoting Taylor v. Appleton, 30 F.3d
1365, 1367 (11th Cir. 1994)). Accordingly, “it is well settled that a federal court is
obligated to inquire into subject matter jurisdiction sua sponte whenever it may be
lacking.” Id. at 410. “[A] court should inquire into whether it has subject matter
jurisdiction at the earliest possible stage in the proceedings.” Id. See also Arbaugh v.
Y&H Corp., 546 U.S. 500, 514, (2006) (“[C]ourts, including this Court, have an
independent obligation to determine whether subject-matter jurisdiction exists, even
in the absence of a challenge from any party.”).

2While the complaint does allege claims under the federal Declaratory Judgment
Act, it is well established that the “Act is procedural only[,] enlarg[ing] the range of
remedies available in the federal courts but … not extend[ing] their jurisdiction.”
Skelly Oil Co. v. Phillips Petroleum Co., 339 U.S. 667, 671 (1950) (citation and
quotation omitted).
      When a plaintiff files suit in federal court, [the plaintiff] must allege
      facts that, if true, show federal subject matter jurisdiction over [the]
      case exists. Taylor v. Appleton, 30 F.3d 1365, 1367 (11th Cir. 1994).
      Those allegations, when federal jurisdiction is invoked based upon
      diversity, must include the citizenship of each party, so that the court is
      satisfied that no plaintiff is a citizen of the same state as any
      defendant. Triggs v. John Crump Toyota, Inc., 154 F.3d 1284, 1287
      (11th Cir. 1998) (“Diversity jurisdiction requires complete diversity;
      every plaintiff must be diverse from every defendant.”). Without such
      allegations, district courts are constitutionally obligated to dismiss the
      action altogether if the plaintiff does not cure the deficiency. Stanley
      v. C.I.A., 639 F.2d 1146, 1159 (5th Cir. Unit B Mar. 1981); see also
      DiMaio v. Democratic Nat'l Comm., 520 F.3d 1299, 1303 (11th Cir.
      2008) (“Where dismissal can be based on lack of subject matter
      jurisdiction and failure to state a claim, the court should dismiss on
      only the jurisdictional grounds.” (internal quotation marks omitted)).
      That is, if a complaint’s factual allegations do not assure the
      court it has subject matter jurisdiction, then the court is
      without power to do anything in the case. See Goodman ex rel.
      Goodman v. Sipos, 259 F.3d 1327, 1331, n.6 (11th Cir. 2001) (“ ‘[A
      district] court must dismiss a case without ever reaching the merits if it
      concludes that it has no jurisdiction.’ ” (quoting Capitol Leasing Co. v.
      FDIC, 999 F.2d 188, 191 (7th Cir. 1993))); see also Belleri v. United
      States, 712 F.3d 543, 547 (11th Cir. 2013) (“We may not consider the
      merits of [a] complaint unless and until we are assured of our subject
      matter jurisdiction.”).

Travaglio v. Am. Exp. Co., 735 F.3d 1266, 1268 (11th Cir. 2013) (emphasis added)

(footnote omitted).   See also, e.g., Ray v. Bird & Son & Asset Realization Co., Inc.,

519 F.2d 1081, 1082 (5th Cir. 1975) (“The burden of pleading diversity of citizenship

is upon the party invoking federal jurisdiction . . .” (citing Mas v. Perry, 489 F.2d

1396 (5th Cir. 1974)).3


3On “October 1, 1981 pursuant to the Fifth Circuit Court of Appeals Reorganization
Act of 1980, P.L. 96-452, 94 Stat. 1995, … the United States Court of Appeals for the
Fifth Circuit was divided into two circuits, the Eleventh and the ‘new Fifth.’ ”
       Upon review, the undersigned finds that the Plaintiffs must amend their

complaint to address the following deficiencies in their allegations supporting their

own citizenships:4

   •   The Plaintiffs, both limited liability companies, have attempted to

       demonstrate their citizenships by alleging their states of incorporation and

       where they have their principle places of business.      However, that rule for

       citizenship applies only to corporations.   See 28 U.S.C. § 1332(c)(1).   “So long

       as … an entity is unincorporated, … it possesses the citizenship of all its

       members.”      Americold Realty Trust v. Conagra Foods, Inc., 136 S. Ct. 1012,

       1016 (2016).     As such, the rule for diversity jurisdiction is that “a limited

       liability company is a citizen of any state of which a member of the company is

       a citizen.” Rolling Greens MHP, L.P. v. Comcast SCH Holdings L.L.C., 374

       F.3d 1020, 1022 (11th Cir. 2004) (per curiam).        Accord Mallory & Evans

       Contractors & Eng’rs, LLC v. Tuskegee Univ., 663 F.3d 1304, 1305 (11th Cir.

       2011) (per curiam).     Therefore, to sufficiently allege the citizenship of an

       LLC, “a party must list the citizenships of all the members of the limited

       liability company…” Rolling Greens, 374 F.3d at 1022.        The Plaintiffs have



Bonner v. City of Prichard, Ala., 661 F.2d 1206, 1207 (11th Cir. 1981) (en banc).
“The Eleventh Circuit, in the en banc decision Bonner v. City of Prichard, 661 F.2d
1206, 1209 (11th Cir.1981), adopted as precedent decisions of the former Fifth
Circuit rendered prior to October 1, 1981.” Smith v. Shook, 237 F.3d 1322, 1325
n.1 (11th Cir. 2001) (per curiam).
4 The undersigned finds that the Plaintiffs have properly alleged the citizenship of

the Defendant, a corporation, in accordance with 28 U.S.C. § 1332(c)(1), as well as §
1332(a)’s requisite minimum amount in controversy.
        not done so.   Accordingly, the Plaintiffs must identify all of their members

        and their general natures, and properly allege their citizenships.5

        “Defective allegations of jurisdiction may be amended, upon terms, in the trial

or appellate courts.” 28 U.S.C. § 1653.    “[L]eave to amend should be freely granted

when necessary to cure a failure to allege jurisdiction properly.”        Majd-Pour v.

Georgiana Cmty. Hosp., Inc., 724 F.2d 901, 903 n.1 (11th Cir. 1984).                 Upon

consideration, the Plaintiffs are ORDERED to file and serve, no later than Friday,

December 6, 2019, an amended complaint that corrects the above-noted

deficiencies in their allegations supporting diversity of citizenship under § 1332(a),

or that alleges some alternative basis for subject matter jurisdiction.       In filing the

amended complaint, the Plaintiffs must abide by the following directives:

        •   The amended complaint, which will become the operative complaint in this

            action,6 “must reproduce the entire pleading as amended and may not



5  This “can require tracing through several layers.” BouMatic, LLC v. Idento
Operations, BV, 759 F.3d 790, 791 (7th Cir. 2014) (citing Cosgrove v. Bartolotta, 150
F.3d 729 (7th Cir. 1998) (citizenship of an LLC depends on citizenship of its
members, traced through as many levels as necessary to reach corporations or
natural persons)).        See also Azzo v. Jetro Rest. Depot, LLC, No.
3:11-CV-324-J-34JRK, 2011 WL 1357557, at *2 n.2 (M.D. Fla. Apr. 11, 2011) (in
pleading the citizenships of the members, “each member's citizenship must [also ]be
properly alleged, be it an individual, corporation, LLC, or other entity”); Purchasing
Power, LLC v. Bluestem Brands, Inc., 851 F.3d 1218, 1220 (11th Cir. 2017) (“When
determining citizenship of the parties for diversity jurisdiction purposes, a limited
liability company (LLC) is a citizen of every state that any member is a citizen of.
And it is common for an LLC to be a member of another LLC. Consequently,
citizenship of LLCs often ends up looking like a factor tree that exponentially
expands every time a member turns out to be another LLC, thereby restarting the
process of identifying the members of that LLC.”).

6   “As a general matter, ‘[a]n amended pleading supersedes the former pleading; the
            incorporate any prior pleading by reference[,]” see S.D. Ala. CivLR 15(a);

            and

        •   the Plaintiffs must file the amended complaint as a freestanding pleading

            and not as an exhibit attached to a notice, motion, etc.

        Any filing made in contravention of these directives will be deemed

nonresponsive to this order and will be summarily ordered stricken.         Moreover, the

failure to file an amended complaint as ordered will result in dismissal of this action

for lack of subject matter jurisdiction under Federal Rule of Civil Procedure 12(h)(3)

(“If the court determines at any time that it lacks subject-matter jurisdiction, the

court must dismiss the action.”).

        Additionally, the Plaintiffs did not file with their complaint disclosure

statements as required by S.D. Ala. CivLR 7.1 (required of “[a]ll non-governmental

artificial entities appearing as parties or amici curiae”).            The Plaintiffs are

ORDERED to do so no later than Friday, December 6, 2019.7

        DONE and ORDERED this the 26th day of November 2019.

                                          /s/ Katherine P. Nelson
                                          KATHERINE P. NELSON
                                          UNITED STATES MAGISTRATE JUDGE


original pleading is abandoned by the amendment, and is no longer a part of the
pleader's averments against his adversary.’ ” Pintando v. Miami-Dade Hous.
Agency, 501 F.3d 1241, 1243 (11th Cir. 2007) (per curiam) (quoting Dresdner Bank
AG, Dresdner Bank AG in Hamburg v. M/V OLYMPIA VOYAGER, 463 F.3d 1210,
1215 (11th Cir. 2006) (citation and quotation omitted)). See also, e.g., Fritz v.
Standard Sec. Life Ins. Co. of New York, 676 F.2d 1356, 1358 (11th Cir. 1982)
(“Under the Federal Rules, an amended complaint supersedes the original
complaint.”).

7   Form disclosure statement available at: https://www.alsd.uscourts.gov/forms/all-forms
